METZGER & McDONALD PLLC A PROFESSIONAL LIMITED LIABILITY COMPANY ATTORNEYS, MEDIATORS & COUNSELORS Steven C. Metzger 3626 N. Hall Street, Suite 800 Direct Dial 214-740-5030 Dallas, Texas 75219-5133 Facsimile 214-224-7555 smetzger@pmklaw.com 214-969-7600 214-523-3838 www.pmklaw.com 214-969-7635 December 14, 2015 Via EDGAR The Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attn: Daniel L. Gordon, Senior Assistant Chief Accountant Office of Real Estate and Commodities Re: Transcontinental Realty Investors, Inc. (Commission File No. 001-09240; CIK No. 0000733590) - Form 10-K for fiscal year ended December 31, 2014, filed March 31, 2015 Ladies and Gentlemen: On behalf of Transcontinental Realty Investors, Inc., a Nevada corporation (“TCI”), this letter is being filed as correspondence, uploaded on the EDGAR system on behalf of TCI, in response to a letter of comment from the Staff of the Securities and Exchange Commission, dated December 4, 2015. Schedule 1 annexed to this letter contains the response to the comment of the Staff.In each instance on such Schedule, for convenience, each comment of the Staff is repeated, followed by the applicable response to such comment or explanation.Also included in such response, where appropriate, is a letter/page reference to the text to the applicable document or instrument referred to in the comment. This letter is being filed under the EDGAR system in direct response to the comments of the Staff.If you would like to discuss any item concerning the referenced matter included in this letter or on Schedule 1, please do not hesitate to contact the undersigned at any time at 214-740-5030 direct or Gene S. Bertcher, Executive Vice President of TCI, at 469-522-4238 direct. Very truly yours, /s/ Steven C. Metzger Steven C. Metzger cc: Transcontinental Realty Investors, Inc. 1reeway, Suite 800 Dallas, Texas 75234 Attn: Gene S. Bertcher, Executive Vice President and Chief Financial Officer SCHEDULE 1 Response to Comments of the Staff of The Securities and Exchange Commission by letter dated December 4, 2015, with respect to Form 10-K for the fiscal year ended December 31, 2014, filed March 31, 2015 Transcontinental Realty Investors, Inc. Commission File No. 001-09240 The following information is provided in response to comments of the Staff of the Securities and Exchange Commission, rendered by a letter dated December 4, 2015, with respect to Form 10-K for the fiscal year ended December 31, 2014, filed March 31, 2015, of Transcontinental Realty Investors, Inc. (the “Company”).For convenience, each comment of the Staff is restated below, with our response noted immediately following the comment.Also included in such response is a letter/page reference to the text of each instrument, where applicable. Note 16. Commitments, Contingencies, and Liquidity Comment/Observation No. 1.We note your response to prior comment 1. Consistent with your response to the extent certain claims continue to remain outstanding please provide disclosure and future periodic filings to indicate you previously recognized litigation expense totaling $17.6 million related to certain deficiency claims on foreclosed assets for which you previously estimated the maximum exposure was not to exceed approximately $20 million. Response to Comment/Observation No. 1.To the extent certain claims continue to remain outstanding, appropriate disclosure will be provided by the Company in future periodic filings to indicate the Company previously recognized litigation expense totaling $17.6 million, related to certain deficiency claims on foreclosed assets for which the Company previously estimated the maximum exposure was not to exceed approximately $20 million.
